DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lawrence Chapa on January 19, 2022.

	The following claims have been amended as follows:

1. (Currently amended) A method in a user equipment, the method comprising:
receiving a configuration of a plurality of transmission configuration indicator states for a serving cell for physical downlink shared channel transmissions, wherein each of the plurality of transmission configuration indicator states contains parameters for configuring a quasi-co- location relationship between downlink reference signals and demodulation reference signal ports of the physical downlink shared channel transmissions;
receiving a physical downlink control channel, which includes downlink control information for scheduling a physical downlink shared channel;


decoding the physical downlink shared channel based on the selected configured pair of transmission configuration indicator states; and
determining whether a transmission configuration indicator field is present in the downlink control information of the received physical downlink control channel, where the transmission configuration indicator field indicates a particular one of the plurality of transmission configuration indicator states being associated with the physical downlink shared channel,
where in response to a determination that the transmission configuration indicator field is absent from the downlink control information, a configured pair of transmission configuration indicator states comprising the first transmission configuration indicator state and the second transmission configuration indicator state is selected from the received configuration of the plurality of transmission configuration indicator states, and
where in response to a determination that the transmission configuration indicator field is present in the downlink control information, the determination as to whether the offset between the reception of the physical downlink control channel and the reception of the physical downlink shared channel is less than the predetermined threshold is made.


15. (Currently Amended) A user equipment comprising:

a transceiver that receives a configuration of a plurality of transmission configuration indicator states for a serving cell for physical downlink shared channel transmissions, wherein each of the plurality of transmission configuration indicator states contains parameters for configuring a quasi-co-location relationship between downlink reference signals and demodulation reference signal ports of the physical downlink shared channel transmissions;
wherein the transceiver further receives a physical downlink control channel, which includes downlink control information for scheduling a physical downlink shared channel;
wherein the controller determines whether an offset between the reception of the physical downlink control channel and a reception of the physical downlink shared channel is less than a predetermined threshold, where in response to the determination that the offset is less than the predetermined threshold, a configured pair of transmission configuration indicator states comprising a first transmission configuration indicator state and a second transmission configuration indicator state is selected from the received configuration of the plurality of transmission configuration indicator states; 
wherein the controller further decodes the physical downlink shared channel based on the selected configured pair of transmission configuration indicator states; and
wherein the controller further determines whether a transmission configuration indicator field is present in the downlink control information of the received physical downlink control channel, where the transmission configuration indicator field indicates a particular one of the plurality of transmission configuration indicator states being associated with the physical downlink shared channel,
where in response to a determination that the transmission configuration indicator field is absent from the downlink control information, a configured pair of transmission configuration
indicator states comprising the first transmission configuration indicator state and the second transmission configuration indicator state is selected from the received configuration of the plurality of transmission configuration indicator states, and
where in response to a determination that the transmission configuration indicator field is present in the downlink control information, the determination as to whether the offset between the reception of the physical downlink control channel and the reception of the physical downlink shared channel is less than the predetermined threshold is made.


                                                        Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Claims 1, 3-15, 17-20 (renumbering as 1-18 respectively) are allowed.

Claim 1 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “determining whether a transmission configuration indicator field is present in the downlink control information of the received physical downlink control channel, where the transmission configuration indicator field indicates a particular one of the plurality of transmission configuration indicator states being associated with the physical downlink shared channel, where in response to a determination that the transmission configuration indicator field is absent from the downlink control information, a configured pair of transmission configuration indicator states comprising the first transmission configuration indicator state and the second transmission configuration indicator state is selected from the received configuration of the plurality of transmission configuration indicator states, and where in response to a determination that the transmission configuration indicator field is present in the downlink control information, the determination as to whether the offset between the reception of the physical downlink control channel and the reception of the physical downlink shared channel is less than the predetermined threshold is made” in combination with other elements as specified in the claim.

Claim 8 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “determining a precoding resource block group size based on the downlink control information, the associated downlink resource block assignment;
associating a first portion of the set of resource blocks with the first transmission configuration indicator state; and associating a second portion of the set of resource blocks with the second transmission configuration indicator state; wherein the first portion and the second portion are not overlapping in frequency domain; and wherein in response to determining the precoding resource block group size is wideband, where wideband includes having an assigned frequency resource spectrum allocation exceeding a predetermined wideband threshold, the physical downlink shared channel is decoded based on an assumption that the same precoding is applied to the resource blocks associated with the first transmission configuration indicator state, and the same precoding is applied to the resource blocks associated with the second transmission configuration indicator state; and wherein in response to determining the precoding resource block group size is not wideband, the physical downlink shared channel is decoded based on an assumption that even numbered resource block bundles are associated with the first transmission configuration indicator state, odd numbered resource block bundles are associated with the second transmission configuration indicator state, the same precoder is applied to the physical resource blocks of a precoding resource block group of the precoding resource block group size, and where a resource bundle comprises a number of resource blocks, in which the number of resource blocks equals the precoding resource block group size” in combination with other elements as specified in the claim


Claim 15 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “wherein the controller further determines whether a transmission configuration indicator field is present in the downlink control information of the received physical downlink control channel, where the transmission configuration indicator field indicates a particular one of the plurality of transmission configuration indicator states being associated with the physical downlink shared channel, where in response to a determination that the transmission configuration indicator field is absent from the downlink control information, a configured pair of transmission configuration indicator states comprising the first transmission configuration indicator state and the second transmission configuration indicator state is selected from the received configuration of the plurality of transmission configuration indicator states, and where in response to a determination that the transmission configuration indicator field is present in the downlink control information, the determination as to whether the offset between the reception of the physical downlink control channel and the reception of the physical downlink shared channel is less than the predetermined threshold is made” in combination with other elements as specified in claim.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473